Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 1 of 24 PageID: 23735



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



   INDIVIOR INC., INDIVIOR UK
                                                  Civ. No. 17-7111 (KM) (CLW)
   LIMITED, and AQUESTIVE
   THERAPEUTICS, INC.,                            Civ. No. 18-1775 (KM) (CLW)
                                                  Civ. No. 18-5288 (KM) (CLW)
                  Plaintiffs,

   v.

   DR. REDDY’S LABORATORIES S.A.,
   AND DR. REDDY’S LABORATORIES,
   INC.,

                 Defendants.

   INDIVIOR INC., INDIVIOR UK
                                                  Civ. No. 17-7106 (KM) (CLW)
   LIMITED, and AQUESTIVE
   THERAPEUTICS, INC.,                            Civ. No. 18-8285 (KM) (CLW)

                  Plaintiffs,

   v.                                                       OPINION

   ALVOGEN PINE BROOK, INC., AND
   ALVOGEN PINE BROOK LLC,

                 Defendants.



  KEVIN MCNULTY, U.S.D.J.:
        These consolidated patent infringement cases are brought by Indivior
  Inc., Indivior UK Limited (collectively, “Indivior”), and Aquestive Therapeutics,
  Inc. (“Aquestive”), against Dr. Reddy’s Laboratories S.A. and Dr. Reddy’s
  Laboratories, Inc. (collectively, unless otherwise specified, “DRL”) and Alvogen
  Pine Brook, Inc. and Alvogen Pine Brook LLC (collectively, unless otherwise
  specified, “Alvogen”).



                                        1
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 2 of 24 PageID: 23736



        The patents-in-suit are Patent Nos. 9,931,305 (“the ’305 Patent”), issued
  to Aquestive on April 3, 2018, and 9,687,454 (“the ’454 Patent”), issued to
  Indivior on June 27, 2017. Indivior’s Suboxone film is also covered by Patent
  No. 8,603,514 (“the ’514 Patent”). The ’514 Patent shares the same
  specification with the ’305 Patent. As a result, the ’305 Patent was filed with a
  terminal disclaimer to synchronize its expiration with that of the ’514 Patent.
  Likewise, the ’454 Patent shares the same specifications with another patent,
  U.S. Patent No. 8,475,832 (“the ’832 Patent”). This ’514 Patent and the ’832
  Patent are not directly at issue here, but were at issue in a related litigation
  involving similar parties filed in the United States District Court for the District
  of Delaware (“the Delaware Litigation”).
        Collectively, these patents describe formulations of Suboxone film1, a
  “rapidly dissolving film that adheres to the underside of a patient’s tongue” or
  cheek. Indivior’s Suboxone film is used to treat opioid dependency; it works to
  decrease a patient’s need for opioids while also deterring abuse. Defendants are
  manufacturers and developers of generic competitors to Suboxone film.
        This matter has been extensively litigated for a number of years.
  Currently before the Court are several motions: (1) Plaintiffs’ appeal of
  Magistrate Judge Waldor’s Opinion and Order granting Defendants’ motion to
  amend their answer to add counterclaims; (2) Aquestive’s motion to dismiss
  Alvogen’s and DRL’s counterclaims; and (3) Defendants’ motion for a Rule 54(b)
  entry of a partial final judgment of noninfringement.2
        For the reasons outlined herein, I will:
            1. Deny Plaintiffs’ appeal of Judge Waldor’s Opinion and Order;
            2. Deny Aquestive’s motion to dismiss; and

  1     Suboxone film is Plaintiffs’ brand name for co-formulated
  buprenorphine/naloxone sublingual film.

  2      I am also in receipt of a number of letters filed in both actions (See, e.g., 7106
  Action, DE 316, 318, 319) concerning these motions and whether to administratively
  terminate certain motions in favor of granting Plaintiffs leave to file a motion for
  summary judgment. These scheduling matters will be referred to the Magistrate Judge
  for decision.
                                           2
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 3 of 24 PageID: 23737



               3. Deny Defendants’ motion for a Rule 54(b) entry of partial final
                  judgment.

       I.         Relevant Procedural History3
            I write for the parties and assume they are familiar with the key facts of
  this matter. Nevertheless, I will first briefly review the relevant procedural
  history surrounding the litigation of the at-issue patents, both in this district
  and elsewhere.
            In 2014, Indivior’s predecessor, Reckitt Benckiser, brought suit in the
  District of Delaware against a number of parties alleging infringement of
  several patents, including the ’832 Patent and the ’514 Patent. After two bench
  trials, the Delaware district court held that Indivior had failed to meet its
  burden of showing that DRL’s and Alvogen’s generic versions infringed the
  claims of the ’514 Patent for Suboxone film and found the ’832 patent invalid
  for obviousness and indefiniteness. Reckitt Benckiser Pharm. Inc. v. Watson
  Labs., Inc., No. CV 13-1674-RGA, 2016 WL 3186659, at *27 (D. Del. June 3,
  2016); Reckitt Benckiser Pharm. Inc. v. Dr. Reddy’s Labs. S.A., Nos. 14-1451,
  14-1573, 14-1574, 2017 WL 3837312 (D. Del. Aug. 31, 2017); Reckitt Benckiser
  Pharm. Inc. v. Dr. Reddy’s Labs. S.A., No. CV 14-1451-RGA, 2017 WL 3782782




  3       Citations to the record will be abbreviated as follows. Citations to page numbers
  refer to the page numbers assigned through the Electronic Court Filing system, unless
  otherwise indicated:
            “DE” = Docket entry number in this case.
            “7106 Action” = Civil Action No. 2:17-cv-7106-KM-CLW.
            “7111 Action” = Civil Action No. 2:17-cv-7111-KM-CLW.
       “’305 Patent” = United States Patent No. 9,931,305, Pl. Ex. A (Dkt. No. 7106 at
  DE 135-1; Dkt. No. 7111 at DE 250-1).
       “’454 Patent” = United States Patent No. 9,687,454, Pl. Ex. B (Dkt. No. 7106 at
  DE 135-1; Dkt. No. 7111 at DE 250-1).
       “’514 Patent” = United States Patent No. 8,603,514, Pl. Ex. C (Dkt. No. 7106 at
  DE 135-1; Dkt. No. 7111 at DE 250-1).
            “’832 Patent” = United States Patent No. 8,475,832.

                                             3
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 4 of 24 PageID: 23738



  (D. Del. Aug. 31, 2017); Indivior Inc. v. Mylan Techs. Inc., 298 F. Supp. 3d 775
  (D. Del. 2018). Indivior then appealed to the Federal Circuit.
        While the Delaware Litigation was proceeding, in 2016, dozens of states
  filed antitrust lawsuits against Indivior concerning its Suboxone products.
        Plaintiffs responded to the Delaware rulings by applying for two
  additional patents. First, the ’454 Patent issued to Indivior on June 27, 2017.
  Second, the ’305 Patent4 issued to Aquestive on April 3, 2018. Following the
  issuance of these patents, on September 14, 2017, Plaintiffs filed the 7106 and
  7111 Actions, alleging infringement of the ’454 Patent.5 On April 3, 2018,
  Plaintiffs then filed suit against DRL and Alvogen claiming infringement of the
  new ’305 Patent. (See 2:18-cv-5288 at DE 1; 2:18-cv-5285 at DE 1). Ultimately
  all of these actions were consolidated.
        Upon learning of DRL’s plans to launch the ANDA product “at risk,” in
  June 2018 Indivior moved to enjoin DRL from bringing its generic Suboxone
  film to market. (7111 Action at DE 70, 71)
        On July 13, 2018, I granted the motion for a preliminary injunction,
  believing that Indivior had successfully “claimed around” the problem that
  produced the Delaware rulings. (Id. at DE 121). DRL then appealed to the
  Federal Circuit, which disagreed. On November 20, 2018, the Federal Circuit,
  over a dissent, reversed and remanded, finding that Indivior was unlikely to
  succeed on the merits of its infringement claim. Indivior Inc. v. Dr. Reddy’s
  Labs., S.A., 752 F. App’x 1024 (Fed. Cir. 2018) (“Indivior I”).
        Meanwhile, on January 22, 2019, Indivior moved in this Court for
  temporary restraints and a preliminary injunction to prevent Alvogen from
  launching its generic product prior to the Federal Circuit’s issuance of its
  mandate in Indivior I. (7106 Action at DE 83). I granted a temporary restraining



  4      The ’514 Patent and the ’305 Patent largely overlap, except as to the language of
  one claim—Claim 26 of the ’305 Patent and Claim 62 of the ’514 Patent.

  5     The ’832 Patent and the ’454 Patent have the same specifications, but the ’454
  Patent is directed to a bioequivalent film version of Suboxone tablets.
                                          4
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 5 of 24 PageID: 23739



  order (“TRO”) enjoining Alvogen from launching in order to preserve the status
  quo pending the issuance of the mandate. (Id. at DE 88)
        On February 4, 2019, the Federal Circuit denied rehearing in Indivior I.
  On February 19, 2019, the Federal Circuit issued its mandate vacating the
  DRL preliminary injunction. The same day, I vacated the injunctive restraints.
  (Id. at DE 119). DRL and Alvogen then proceeded to bring to market their
  generic versions of Suboxone films.
        On April 9, 2019, the Department of Justice announced that Indivior had
  been indicted for “engaging in an illicit nationwide scheme to increase
  prescriptions of Suboxone Film, an opioid drug used in the treatment of opioid
  addiction.” U.S. v. Indivior Inc. et al, No. 19-cr-16 (W.D. Va. Apr. 9, 20190).
        On July 11, 2019, the U.S. Federal Trade Commission (“FTC”) filed a
  complaint against Indivior alleging anticompetitive conduct. F.T.C. v. Reckitt
  Benckiser Group PLC et al, No. 19-28 (W.D. Va. July 11, 2019).
        On July 12, 2019, the Federal Circuit, issued its opinion on the appeals
  taken in the Delaware Litigation. In this opinion, here deemed Indivior II, the
  Federal Circuit largely upheld the Delaware district court’s findings. Indivior
  Inc. v. Dr. Reddy’s Labs., S.A., 930 F.3d 1325, 1339 (Fed. Cir. 2019) (“Indivior
  II”). In analyzing the ’514 Patent in Indivior II, the Federal Circuit made clear
  that for these purposes, the claims of the ’305 Patent are indistinct from those
  of the ’514 Patent.
        On November 5, 2019, I entered an Opinion construing key terms of the
  patents in suit here following a Markman hearing. (7106 Action at DE 215;
  7111 Action at DE 294)
        On November 19, 2019, Judge Waldor issued an Opinion and Order
  permitting Alvogen and DRL to file their first amended answer with affirmative
  defenses and counterclaims. (7106 Action at DE 217; 7111 Action at DE 296)
        DRL’s first amended answer asserts two counterclaims:
        Count 1: Monopolization and Conspiracy to Monopolize in violation of
                 Section 2 of the Sherman Act; and
        Count 2: Recovery of Damages for wrongful injunction against sureties.

                                         5
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 6 of 24 PageID: 23740



  (7111 Action at DE 218)
           Alvogen’s answer asserts two counterclaims:
           Count 1: Monopolization and Conspiracy to Monopolize in violation of
                    Section 2 of the Sherman Act; and
           Count 2: Monopolization and Conspiracy to Monopolize in violation of the
                    New Jersey Antitrust Act.
  (7106 Action at DE 297)
           On December 4, 2019, Plaintiffs filed an appeal of Judge Waldor’s
  Opinion and Order to this Court. Defendants oppose the appeal. (7106 Action
  at DE 220, DE 229; 7111 Action at DE 300, DE 311)
           On January 9, 2020, I so-ordered the parties’ stipulation of non-
  infringement as to the ’305 Patent. (7106 Action at DE 240; 7111 Action at DE
  323) The stipulation was entered subject to the parties’ reservation of rights on
  appeal.
           On January 17, 2020, Aquestive then moved to dismiss Defendants’
  counterclaims. (7106 Action at DE 250; 7111 Action at DE 330) Indivior did
  not join in this motion and instead filed an answer to the counterclaims. (7106
  Action at DE 251; 7111 Action at DE 331)
           On January 21, 2020, DRL moved for entry of partial judgment under
  Rule 54(b) in the 7111 Action. (DE 334) Three days later, on January 24, 2020,
  Alvogen filed a similar motion. (DE 261)
     II.           Appeal of Ruling on Motion to Amend and Motion to Dismiss
           Because of the largely overlapping issues presented by Plaintiffs’ appeal
  and by Aquestive’s motion to dismiss, I will address these motions together in
  Section II of this Opinion. I will separately address Defendants’ motion for
  partial judgment under Rule 54(b) in Section III.
              A.     Applicable Standards
                     i. Standard of Review of a Magistrate Judge’s Decision
                  If a party objects to a magistrate judge’s order regarding a
           nondispositive matter, the district court “must consider timely
           objections and modify or set aside any part of the order that is
           clearly erroneous or is contrary to law.” Id.; 28 U.S.C. §

                                           6
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 7 of 24 PageID: 23741



        636(b)(1)(A). This standard requires the District Court to review
        findings of fact for clear error and to review matters of law de novo.
        Haines v. Liggett Grp. Inc., 975 F.2d 81, 91 (3d Cir. 1992).

  Equal Employment Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99
  (3d Cir. 2017). See also Fed. R. Civ. P. 72(a); L. Civ. R. 72.1(c)(1)(A). This Court
  has frequently spoken of the discretion granted to the Magistrate Judge in non-
  dispositive matters. Where the appeal seeks review of a matter within the core
  competence of the Magistrate Judge, such as a discovery dispute, the court will
  defer to the Magistrate Judge’s discretion. See Cooper Hospital/Univ. Med. Ctr. v.
  Sullivan, 183 F.R.D. 119, 127 (D.N.J. 1998); Deluccia v. City of Paterson, No. 09-
  703, 2012 WL 909548, at *1 (D.N.J. March 15, 2012). “This deferential standard
  is especially appropriate where the Magistrate Judge has managed this case from
  the outset and developed a thorough knowledge of the proceedings.” Lithuanian
  Commerce Corp., Ltd. v. Sara Lee Hosiery, 177 F.R.D. 205, 214 (D.N.J. 1997)
  (internal quotations omitted); see Deluccia, 2012 WL 909548, at *1 (same).6
        A report and recommendation on a dispositive issue, though, requires
  plenary review:
              The product of a magistrate judge, following a referral of a
        dispositive matter, is often called a “report and recommendation.”
        Parties “may serve and file specific written objections to the
        proposed findings and recommendations” within 14 days of being
        served with a copy of the magistrate judge’s report and
        recommendation. Fed. R. Civ. P. 72(b)(2). If a party objects timely
        to a magistrate judge’s report and recommendation, the district
        court must “make a de novo determination of those portions of the
        report or specified proposed findings or recommendations to which
        objection is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P.
        72(b)(3).

  6      The standard of review of nondispositive matters has sometimes been referred
  to as abuse of discretion. As a practical matter, it makes little difference, because
  abuse-of-discretion review incorporates plenary review of legal questions and clear-
  error review of factual questions. See Koon v. United States, 518 U.S. 81, 100 (1996) (a
  court “by definition abuses its discretion when it makes an error of law”); Doeblers’
  Pennsylvania Hybrids, Inc. v. Doebler, 442 F.3d 812, 819 (3d Cir. 2006) (abuse of
  discretion may encompass “a clearly erroneous finding of fact, an errant conclusion of
  law, or an improper application of law to fact”).

                                          7
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 8 of 24 PageID: 23742



  Equal Employment Opportunity Comm’n v. City of Long Branch, 866 F.3d at 99–
  100.
         A dispositive motion, if denied, is in a trivial sense non-dispositive. Still,
  these particular motions were potentially dispositive, not of a routine
  amendment, but of the addition of new and significant counterclaims not
  previously available. Thus, in an abundance of caution, I give Judge Waldor’s
  decision, and the motion to dismiss, see infra, the same plenary level of review.

                  ii. Motion to Dismiss Standard
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
  contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
  provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
  conclusions, and a formulaic recitation of the elements of a cause of action will
  not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
  Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
  ‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
  omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
  plaintiff’s right to relief above a speculative level, so that a claim is “plausible
  on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
  Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
         That facial-plausibility standard is met “when the plaintiff pleads factual
  content that allows the court to draw the reasonable inference that the
  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
  678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
  is not akin to a ‘probability requirement’ . . . it asks for more than a sheer
  possibility.” Id.
         Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
  claim upon which relief can be granted. The defendant, as the moving party,
  bears the burden of showing that no claim has been stated. Animal Science
  Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
  For the purposes of a motion to dismiss, the facts alleged in the complaint are


                                          8
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 9 of 24 PageID: 23743



  accepted as true and all reasonable inferences are drawn in favor of the
  plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
  of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
        For the purposes of a motion to dismiss, the facts alleged in the
  counterclaim-complaint are accepted as true and all reasonable inferences are
  drawn in favor of the plaintiff. New Jersey Carpenters & the Trustees Thereof v.
  Tishman Const Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

            B.     Discussion
                   i. The Appeal and Motion to Dismiss7
        Plaintiffs appeal from Magistrate Judge Waldor’s November 19, 2019
  decision (DE 217) granting Defendants’ motion to file a first amended answer
  with counterclaims pursuant to Fed. R. Civ. P. 72(a) and Local Rule 72.1(c). As
  to the antitrust counterclaims, Aquestive also moves to dismiss. For the
  reasons stated herein, I will affirm Magistrate Judge Waldor’s decision and
  deny the motion to dismiss. Subsection 1 addresses DRL’s wrongful-injunction
  counterclaim; subsection 2 addresses the antitrust arguments.

                          1. DRL’s Second Counterclaim

        As part of its amended answer, DRL asserts a second counterclaim
  seeking to recover damages from a Surety for a wrongful injunction. (7111
  Action, DE 297 at 67) Plaintiffs assert that DRL lacks Article III standing to
  assert such a claim. DRL’s injury, they say, is not actual because it is based on
  speculation that Indivior will be unable to satisfy any final judgment against it.
  (DE 220-1 at 23-25) Plaintiffs add that the wrongfulness, or not, of the
  injunction cannot be determined until there is a final judgment.
        DRL responds that it has standing to pursue its claims based on the
  numerous rulings in this case, Indivior I, and Indivior II. (DE 229 at 24-25) The
  parties moreover have stipulated that DRL did not infringe the ’305 Patent.


  7       Because identical briefing was filed in both actions, unless otherwise indicated,
  I will refer to the docket entry numbers for the briefing filed in the 7106 Action
  throughout Section II of this Opinion.
                                           9
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 10 of 24 PageID: 23744



  That is enough, says DRL, to establish that it was wrongfully enjoined and is
  entitled to recover under the bond. I agree, at least insofar as the claims as to
  the ’305 Patent have been finally decided. (See 7106 Action at DE 240; 7111
  Action at DE 323)
        Rule 65 allows a successful defendant to collect on a bond if it is “found
  to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c); Atomic Oil
  Co. of Okl. v. Bardahl Oil Co., 419 F.2d 1097, 1101 (10th Cir. 1969) (“Rule 65(c)
  creates a cause of action for the costs and damages incurred by the enjoined
  party should it later be determined that that party was wrongfully enjoined or
  restrained.”).8 Indeed, that is the purpose of posting a bond. The Third Circuit
  has held that Rule 65(c) “strongly implies” that a prevailing defendant is
  entitled to damages on the injunction bond, and has adopted the stance of the
  “clear majority of our sister circuits” that “have held that there is a rebuttable
  presumption that a wrongfully enjoined party is entitled to recover provable
  damages up to the bond amount.” Nat’l Collegiate Athletic Ass’n v. Governor of
  New Jersey, 939 F.3d 597, 606-07 (3d Cir. 2019), cert. denied, 206 L. Ed. 2d
  938 (May 18, 2020). As I held in connection with the Markman Opinion,
  however, “[i]t is settled that one can recover on an injunction bond only after a
  trial and final judgment on the merits.” Clark v. K-Mart Corp., 979 F.2d 965,
  969 (3d Cir. 1992); Nat’l Collegiate Athletic Ass’n, 939 F.3d at 605 (confirming
  in the context of TRO that “whether a party was wrongfully enjoined depends
  upon the final judgment on the merits”). Only an adverse final judgment
  definitively establishes that a party was wrongfully enjoined in the interim.
  Accordingly, should a final judgment establish that DRL was wrongfully
  enjoined, it is presumptively entitled to recover on the injunction bond.




  8      The full text of Rule 65(c) reads: “The court may issue a preliminary injunction
  or a temporary restraining order only if the movant gives security in an amount that
  the court considers proper to pay the costs and damages sustained by any party found
  to have been wrongfully enjoined or restrained. The United States, its officers, and its
  agencies are not required to give security.”
                                          10
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 11 of 24 PageID: 23745



        In a sense, DRL’s counterclaim, considered as such, is therefore
  superfluous. Nevertheless, DRL can choose what claims to bring, and it
  appears that courts have permitted such claims to be pled independently. The
  elements of a claim for recovery on a bond posted pursuant to Rule 65(c) of the
  Federal Rules of Civil Procedure are “(1) existence of the bond; (2) wrongful
  issuance of the restraining order; and (3) damage to the restrained party
  resulting from the restraining order.” Qualcomm, Inc. v. Motorola, Inc. 185
  F.R.D. 285, 287 (S.D. Cal. 1999) (citing Buddy Systems, Inc. v. Exer–Genie, Inc.,
  545 F.2d 1164, 1169 n. 10 (9th Cir. 1976), cert. denied, 431 U.S. 903 (1977)).
  Here, DRL has pled facts that sufficiently establish all three elements.
  Elements 1 and 3 are not controversial: A bond has been posted, and DRL has
  plausibly alleged damages as a result of being prohibited from entering the
  generic market.
        As for Element 2, however, it remains to be finally determined whether
  DRL was wrongfully enjoined as to all claims at issue here. It is true, of course,
  that the preliminary injunction has been dissolved. It is also true that a final
  determination of wrongfulness and entitlement to recovery must await entry of
  a final judgment. Something similar might be said, however, of virtually any
  claim a party might assert in a complaint; it does not undermine standing or
  require dismissal of a claim that is plausibly asserted.
        Accordingly, I will deny Plaintiffs’ appeal (7106 Action at DE 220; 7111
  Action at DE 300) of Judge Waldor’s Opinion and Order insofar as it seeks to
  overturn the decision to permit DRL to assert its second counterclaim for
  recovery under the bond.

                 ii. Antitrust Arguments
        As to the antitrust counterclaims, Plaintiffs’ appeal from Judge Waldor’s
  Opinion and Aquestive’s motion to dismiss present overlapping arguments,
  which I address together. For the reasons stated below, I will affirm Judge
  Waldor’s Opinion permitting Defendants to assert antitrust counterclaims, and



                                        11
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 12 of 24 PageID: 23746



  deny Aquestive’s motion (7106 Action at DE 250; 7111 Action at DE 330) to
  dismiss them.
                          1. Section 2 of the Sherman Act
        “The offense of monopoly under § 2 of the Sherman Act has two
  elements: (1) the possession of monopoly power in the relevant market and (2)
  the willful acquisition or maintenance of that power as distinguished from
  growth or development as a consequence of a superior product, business
  acumen, or historic accident.” Queen City Pizza v. Domino’s Pizza, 124 F.3d
  430, 437 (3d Cir. 1997) (quoting Aspen Skiing Co. v. Aspen Highlands Skiing
  Corp., 472 U.S. 585, 596 n. 19 (1985)). An attempted monopolization claim has
  three elements: “a plaintiff must prove that the defendant (1) engaged in
  predatory or anticompetitive conduct with (2) specific intent to monopolize and
  with (3) a dangerous probability of achieving monopoly power.” Id. at 442.
  Under either section 1 or 2, the plaintiff bears the burden of pleading the
  relevant geographic and product markets. Id. at 436-37.
        A patentee can attempt to establish element 1, predatory or
  anticompetitive conduct, by pleading facts that establish “(1) that the asserted
  patent was obtained through knowing and willful fraud within the meaning of
  Walker Process Equipment, Inc. v. Food Machinery & Chemical Corp., 382 U.S.
  172, 177 (1965), or (2) that the infringement suit was ‘a mere sham to cover
  what is actually nothing more than an attempt to interfere directly with the
  business relationships of a competitor. Eastern R.R. Presidents Conference v.
  Noerr Motor Freight, Inc., 365 U.S. 127, 144 (1961).’” Nobelpharma AB v.
  Implant Innovations, Inc., 141 F.3d 1059, 1069 (Fed. Cir. 1998) (additional
  internal citations omitted)).
        The “sham litigation” theory is the one at issue here.9 Defendants allege
  that Indivior’s patent litigation was part of an anticompetitive scheme.


  9      Alvogen additionally asserts a second counterclaim for violations of the New
  Jersey Antitrust Act. New Jersey’s Antitrust Act is essentially a replica of the federal
  Sherman Antitrust Act, see, e.g., N.J. Stat. § 56:9-1, et seq, and must be interpreted
  in accordance with federal antitrust principles. “This act shall be construed in
                                           12
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 13 of 24 PageID: 23747



        A Section 2 conspiracy claim, like the one Defendants assert against
  Aquestive, has four elements: (1) an agreement to monopolize; (2) an overt act
  in furtherance of the conspiracy; (3) a specific intent to monopolize; and (4) a
  causal connection between the conspiracy and the injury alleged.” Howard
  Hess Dental Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 253 (3d Cir. 2010).

                          2. Noerr-Pennington Doctrine10

        Any antitrust claim based on a party’s pursuit of litigation must
  negotiate the potential bar of the Noerr-Pennington doctrine. “Rooted in the
  First Amendment and fears about the threat of chilling political speech,” the
  Noerr–Pennington doctrine provides immunity from antitrust liability for parties
  who petition the government for redress. In re Lipitor Antitrust Litig., 868 F.3d
  231, 264 (3d Cir. 2017) (quoting AD. Bedell Wholesale Co. v. Phillip Morris Inc.,
  263 F.3d 239, 250 (3d Cir. 2001)). The doctrine extends to “actions which
  might otherwise violate the Sherman Act because ‘[t]he federal antitrust laws
  do not regulate conduct of private individuals in seeking anticompetitive action
  from the government.” Id. More broadly, “[g]overnment advocacy is protected by
  Noerr–Pennington immunity; seeking governmental approval of a private
  agreement is not.” Id. The scope of Noerr–Pennington immunity depends on the
  source, context, and nature of the competitive restraint at issue. Id. Noerr–
  Pennington has been extended to provide immunity to private efforts to
  influence courts and agencies, whether federal or state, Bristol–Myers Squibb
  Co. v. IVAX Corp., 77 F. Supp. 2d 606, 611 (D.N.J. 2000), and has been held to
  shield plaintiffs from liability for pursuing state common law claims such as



  harmony with ruling judicial interpretations of comparable Federal antitrust statutes
  and to effectuate, insofar as practicable, a uniformity in the laws of those states which
  enact it.” N.J. Stat. Ann. § 56:9-18. Accordingly, my analysis in Section II.B.ii
  additionally applies to Alvogen’s counterclaim asserting violations of the New Jersey
  Antitrust Act.

  10     The titular cases are Eastern Railroad Presidents Conference v. Noerr Motor
  Freight, Inc., 365 U.S. 127 (1961) and United Mine Workers of America v. Pennington,
  381 U.S. 657 (1965).
                                           13
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 14 of 24 PageID: 23748



  tortious interference with contract and tortious interference with prospective
  economic gain. Santana Products, Inc. v. Bobrick Washroom Equipment, Inc.,
  401 F.3d 123, 140 (3d Cir. 2005) (declining to decide whether a marketing
  campaign is petitioning activity that could be immunized by the doctrine).
        However, Noerr–Pennington is not an absolute shield that covers all
  litigation and petitioning activity. Hanover 3201 Realty, LLC v. Village
  Supermarkets, Inc., 806 F.3d 162, 178 (3d Cir. 2015). The immunity ends
  where the litigation “is a mere sham to cover what is actually nothing more
  than an attempt to interfere directly with the business relationships of a
  competitor and the application of the Sherman Act would be justified.” Id.
  (quoting Noerr Motor Freight, Inc., 365 U.S. at 144). In determining whether
  litigations are a sham, the Third Circuit has adopted the approach that governs
  in the Second, Fourth, and Ninth Circuits when applying California Motor
  Transportation Co. v. Trucking Unlimited, 404 U.S. 508 (1972) and Professional
  Real Estate Investors, Inc. v. Columbia Pictures Industries, Inc., 508 U.S. 49
  (1993). See Hanover 3201 Realty, LLC., 806 F.3d at 180. First, the court must
  determine whether there has been a single filing or a series of filings. Id. If
  there has been just a single filing, there must be “a showing of objective
  baselessness before looking into the subjective motivations” of the party alleged
  to have engaged in anti–competitive behavior. Id. (noting that Professional Real
  Estate’s “exacting two-step test” puts a heavy thumb on the scale in favor of
  the party who has had a claim made against it). On the other hand, when faced
  with a “series or pattern of lawsuits,” a more flexible approach is warranted. Id.
  In that scenario, even if some of the petitions turn out to have objective merit,
  the claimant is not automatically immunized from liability. Id.
        A court may decide the applicability of the Noerr–Pennington doctrine on
  a motion to dismiss under Fed. R. Civ. P. 12(b)(6) if no factual issues are
  present. Trustees of Univ. of Pa. v. St. Jude Children’s Res. Hosp., 940 F. Supp.
  2d 233, 242–43 (E.D. Pa. 2013) (“To be sure, the question of whether litigation
  is a sham can be a fact question for the jury. But as the Supreme Court


                                         14
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 15 of 24 PageID: 23749



  explained in PRE, when there is no dispute over the predicate facts of the
  underlying legal proceeding, a court may decide probable cause [and thus
  Noerr–Pennington applicability] as a matter of law.” (citations omitted and
  emphasis added)); Asphalt Paving Sys. v. Asphalt Maint. Sols., LLC, No. 12–
  2370, 2013 WL 1292200, at *7–*8 (E.D. Pa. Mar. 28, 2013) (deciding only that
  Noerr–Pennington immunity applied in its grant of dismissal); Bristol–Myers
  Squibb Co. v. WAX Corp., 77 F. Supp. 2d 606, 616 (D.N.J. 2000) (same).).
        As Chief Judge Wolfson recently noted when surveying cases in this
  district, the issue is a fact-intensive one, generally not suitable for resolution at
  the pleading stage:
        Notably, district courts within this Circuit have routinely prohibited
        parties from invoking the protections of Noerr-Pennington at the dismissal
        stage of a case in the context of patent suits, at which time the factual
        record remains undeveloped and insufficient for the purpose of
        determining whether a “sham litigation” has been filed. FTC v. Shire
        ViroPharma, Inc., No. 17-131, 2018 WL 1401329, at *7, 2018 U.S. Dist.
        LEXIS 45727, at *18 (D. Del. March 20, 2018) (“[W]hether [the patent
        holder's] activity was in fact a sham under either standard is a factual
        inquiry, which cannot be resolved at the motion to dismiss stage.”);
        Otsuka Pharm. Co., 118 F.Supp.3d at 657 (“Moreover, even assuming the
        allegations proved insufficient, the inquiry into whether [the plaintiff-
        counter-defendant] maintains in this action ‘objectively and subjectively
        baseless’ infringement claims turns upon issues of reasonableness and
        intent—issues which are premature to consider upon the present
        record.”); S3 Graphics Co. v. ATI Techs. ULC, No. 11-1298, 2014 WL
        573358, at *3, 2014 U.S. Dist. LEXIS 16928, at *9 (D.N.J. Feb. 11, 2014)
        (holding that the issue of Noerr-Pennington immunity is “not proper
        before discovery”); Shionogi Pharma, Inc. v. Mylan, Inc., No. 10-1077,
        2011 WL 3860680, at *6, 2011 U.S. Dist. LEXIS 98547, at *6 (D. Del.
        Aug. 31, 2011) (“Whether the underlying litigation is baseless is a factual
        issue not to be determined on a motion to dismiss.”); In re Metoprolol
        Succinate Direct Purchaser Antitrust Litig., No. 06-52, 2010 WL 1485328,
        at *10, 2010 U.S. Dist. LEXIS 36303, at *34 (D. Del. April 13, 2010) *395
        (“The court, however, cannot [determine whether Noerr-Pennington
        applies] at the motion to dismiss stage, because it is fact intensive”);
        Hoffman La Roche Inc. v. Genpharm Inc., 50 F.Supp.2d 367, 380 (D.N.J.
        1999) (“Reasonableness is a question of fact, and the Court cannot make
        such factual determinations on a factual controversy roiled by a motion
        to dismiss.”).



                                         15
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 16 of 24 PageID: 23750



  Takeda Pharm. Co. Ltd. v. Zydus Pharm. (USA) Inc., 358 F. Supp. 3d 389, 394–
  95 (D.N.J. 2018).

                         3. Analysis of the Antitrust Claims
                                a. Appeal
        On appeal, Plaintiffs (as counterclaim defendants) argue that Judge
  Waldor’s Opinion and Order contained clear error. (DE 220) Plaintiffs assert
  that, under Noerr-Pennington, their actions here—particularly, filing these
  Hatch-Waxman suits and obtaining preliminary injunctions—are
  presumptively shielded from antitrust liability. The facts pled, in Defendants’
  view, are not sufficient to overcome this presumption, and Judge Waldor
  should have rejected any claim based on the narrow “sham litigation” exception
  to the Noerr-Pennington Doctrine. (Id. at 6) At this, the pleading stage, I must
  disagree.
        I pause briefly to consider the threshold issue of the timeliness of this
  amendment, which was asserted after the deadline to amend pleadings. Rule
  16 imbues Magistrate Judges with wide discretion in determining whether
  “good cause” to warrant amendment has been presented.11 Judge Waldor cited
  the discovery of emails and documents attached to the Indivior Indictment,
  which came to light after the deadline to amend pleadings. (DE 217 at 4) I
  agree with Judge Waldor that there was good cause to permit a belated
  amendment.
        Judge Waldor then turned to the substance of whether the Rule 15
  motion to amend should be granted. Plaintiffs argued before Judge Waldor, and
  continue to do so in their motion here, that the sham litigation exception to


  11     Recent Third Circuit guidance confirms the aptness of Judge Waldor’s
  approach. Before considering whether Rule 15’s standard for amendment governed,
  Judge Waldor appropriately considered whether Defendants’ motion met Rule 16’s
  more demanding requirements. “When a party moves to amend or add a party after
  the deadline in a district court’s scheduling order has passed, the “good cause”
  standard of Rule 16(b)(4) of the Federal Rules of Civil Procedure applies. A party must
  meet this standard before a district court considers whether the party also meets Rule
  15(a)’s more liberal standard.” Premier Comp Sols., LLC v. UPMC, No. 19-1838, 2020
  WL 4668235, at *2 (3d Cir. Aug. 12, 2020).
                                          16
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 17 of 24 PageID: 23751



  Noerr-Pennington had not been adequately pled and that Defendants’
  amendments should therefore be rejected as futile. (DE 217 at 5) Judge Waldor
  rejected these arguments and I do as well.
        “Futility,” in this context, means that the proposed amended complaint
  “would not withstand a motion to dismiss.” Massarsky v. Gen. Motors Corp.,
  706 F.2d 111, 125 (3d Cir. 1983); see also Brown v. Philip Morris Inc., 250 F.3d
  789, 796 (3d Cir. 2001); Jablonski, 863 F.2d at 292; Adams v. Gould Inc., 739
  F.2d 858, 864 (3d Cir. 1984). Therefore, “[i]n assessing ‘futility,’ the District
  Court applies the same standard of legal sufficiency as applies under Rule
  12(b)(6).” Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000); see also Section
  II.A.ii, supra (motion to dismiss standards). “[I]f the proposed amendment ‘is
  frivolous or advances a claim or defense that is legally insufficient on its face,
  the court may deny the motion to amend. If a proposed amendment is not
  clearly futile, then denial of leave to amend is improper.” Harrison Beverage Co.
  v. Dribeck Importers, Inc., 133 F.R.D. 463, 468 (D.N.J. 1990).
        The analysis therefore merges with the motion to dismiss, discussed in
  the next section. For the reasons outlined there, Defendants’ proposed
  amendments are not futile, because they would withstand a motion to dismiss.

                               b. Motion to Dismiss
        In moving to dismiss, Aquestive reasserts the “sham litigation”
  arguments it presented in its appeal of Judge Waldor’s decision. (DE 250 at 20)
  Aquestive adds that Defendants’ allegations fail because (1) there are no facts
  that establish Aquestive is a competitor in the relevant market (MTD Br. at 13-
  16); (2) the allegations improperly allege a shared monopoly (Id. at 16-18); and
  (3) Defendants efforts at group pleading fail to specifically address Aquestive’s
  individual conduct (Id. at 18-19).
        First, I reject Plaintiffs’ argument that Defendants have failed to
  sufficiently allege that they engaged in anticompetitive “sham litigation.” This is
  not a case of a single filing. The antitrust allegations in the first instance assert
  that Plaintiffs’ claims were objectively baseless and part of a larger strategic


                                         17
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 18 of 24 PageID: 23752



  effort by Plaintiffs to take steps that they knew would delay or inhibit FDA
  authorization for generic competitors. (See, e.g., 7106 Action, DE 218 ¶¶ 71-74,
  87, 90) The counterclaims allege some particulars of that overall strategic
  anticompetitive effort. For example, “when faced with imminent generic
  competition, Indivior engaged in an elaborate corporate marketing strategy to
  mislead physicians and patients in order to eliminate generic competition for
  its products.” (Id. ¶ 106) Moreover, Indivior “fabricated [a] safety story that
  Suboxone Film was safer, namely that the film would protect against diversion
  and accidental child exposure as compared to the tablets” to get patients to
  switch to using the films and to undermine the market for tablets. (Id. ¶ 110).
  Indivior likewise is alleged to have developed a marketing strategy to extend its
  monopoly power by, for example, increasing the cost of its tablets to encourage
  patients to switch. (Id. ¶¶ 113, 156–66) Aquestive was allegedly part and parcel
  of this strategy, as it owned the ’305 Patent and agreed with Indivior to
  continue to file for new patents, then file lawsuits here and elsewhere, which
  included seeking injunctions based on new patents that were patentably
  indistinct from the patents at issue in Indivior II. (Id. ¶¶ 115-145)
        Second, the counterclaims assert that Plaintiffs controlled pricing and
  output of products in that they controlled 100% of the Suboxone market in the
  US and used this power to harm competition. (Id. ¶¶ 196-99) Defendants allege
  that Plaintiffs, including Aquestive, collectively leveraged their patents to
  develop marketing and legal strategies that enabled Indivior to manipulate the
  market for Suboxone products and decrease competition for their Suboxone
  Film. (Id. ¶¶ 196-99)
        The patent litigation, the counterclaim asserts, was part of this
  anticompetitive strategy. Now of course, under Noerr-Pennington, it is not
  enough that the underlying patent claims did not succeed. I expect Plaintiffs
  will have much to say about the colorable, good faith basis for their patent
  claims, irrespective of whether they ultimately prevailed. See, e.g., Takeda,
  supra. Two judges have seen things Plaintiffs’ way, at least on certain issues.


                                         18
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 19 of 24 PageID: 23753



  But the Defendants have sufficiently alleged that the underlying litigation was
  baseless and was intended to stifle competition. The rest must await summary
  judgment or a trial. Accordingly, I find that the allegations in the counterclaims
  sufficiently plead the sham litigation exception.
        In so holding I am mindful that, as this court recently held, “the inquiry
  into whether [Plaintiff] maintains in this action ‘objectively and subjectively
  baseless’ infringement claims turns upon issues of reasonableness and intent-
  issues which are premature to consider upon the present record. Indeed,
  resolution of these inherently factual issues requires consideration of whether
  [Plaintiff] undertook a reasonable investigation in advance of pursuing its
  infringement claims, whether [Plaintiff] undertook this action for an improper
  and anticompetitive purpose, and whether a reasonable litigant could have
  realistically expected success on the merits at the time of filing.” Otsuka Pharm.
  Co. v. Torrent Pharm. Ltd., Inc., 118 F. Supp. 3d 646, 657 (D.N.J. 2015). None
  of these issues are ripe for a determination at this stage of the proceedings.
        Aquestive’s remaining arguments—(1) that there are no facts that
  establish Aquestive is a competitor in the relevant market (MTD Br. at 13-16);
  and (2) that the allegations improperly allege a shared monopoly (Id. at 16-
  18)—fare no better. These arguments address a purported claim that Aquestive
  had monopoly power in the relevant market. But these arguments are ancillary
  to Defendants’ claim, which is that Aquestive conspired with Indivior to further
  Indivior’s monopoly power. It is well established that “a claim of conspiracy to
  monopolize requires only that a company agree with another company to assist
  the first in its attempt to monopolize the relevant market.” In re Suboxone
  (Buprenorphine Hydrochloride & Naloxone) Antitrust Litig., No. 13-MD-2445,
  2017 WL 4910673, at *11 (E.D. Pa. Oct. 30, 2017); Carpet Grp. Int’l v. Oriental
  Rug Importers Ass’n, Inc., 256 F. Supp. 2d 249, 283 (D.N.J. 2003) (“[T]he proof
  required to demonstrate a conspiracy to monopolize does not require a proof of
  market power in a relevant market.”). Defendants assert that Aquestive helped
  conspire with Indivior to impermissibly protect Indivior’s market power and


                                        19
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 20 of 24 PageID: 23754



  monopoly. Aquestive contributed to this conspiracy by applying for new
  patents, filing lawsuits and multiple motions in conjunction with Indivior, and
  by manufacturing the film for Indivior to then market. (See, e.g., 7111 Action,
  DE 297 ¶¶ 17, 82, 96-99, 266-67) These allegations are sufficient to establish a
  claim for conspiracy to monopolize at the motion to dismiss stage.
            Accordingly, Aquestive’s motion to dismiss Defendants’ antitrust claims
  is denied.
     III.         Motion for a Rule 54(b) Entry of Partial Final Judgment
            In the 7111 Action, DRL moved for an entry of final partial judgment of
  non-infringement as to the ’305 Patent. (7111 Action at DE 334) Alvogen then
  joined in the motion (7106 Action at DE 261), which Plaintiffs oppose. (7111
  Action at DE 350)
            Generally, an order which terminates fewer than all claims, or claims
  against fewer than all parties to an action, does not constitute a “final” decision
  for purposes of 28 U.S.C. § 1291. Under Rule 54(b), however, a district court
  may convert such a partial order to a final decision over which a court of
  appeals may then exercise jurisdiction.
            Federal Rule 54(b) provides as follows:
            When an action presents more than one claim for relief-whether as a
            claim, counterclaim, crossclaim, or third-party claim-or when multiple
            parties are involved, the court may direct entry of a final judgment as to
            one or more, but fewer than all, claims or parties only if the court
            expressly determines that there is no just reason for delay. Otherwise,
            any order or other decision, however designated, that adjudicates fewer
            than all the claims or the rights and liabilities of fewer than all the
            parties does not end the action as to any of the claims or parties and
            may be revised at any time before the entry of a judgment adjudicating
            all the claims and all the parties’ rights and liabilities.

  Fed. R. Civ. P. 54(b). Certification under Rule 54(b) is the exception, not the
  norm. “Not all final judgments on individual claims should be immediately
  appealable, even if they are in some sense separable from the remaining
  unresolved claims. The function of the district court under the Rule is to act as
  a ‘dispatcher.’ It is left to the sound judicial discretion of the district court to


                                           20
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 21 of 24 PageID: 23755



  determine” when an action may be certified as final. Curtiss–Wright Corp. v.
  Gen. Elec. Co., 446 U.S. 1, 8-9 (1980) (citations omitted). “The power which this
  Rule confers upon the trial judge should be used only in the infrequent harsh
  case as an instrument for the improved administration of justice and the more
  satisfactory disposition of litigation in the light of the public policy indicated by
  statute [28 U.S.C. § 1291] and rule.” Panichella v. Pa. R.R. Co., 252 F.2d 452,
  455 (3d Cir.1958).
        The Supreme Court has set forth the steps a court must take in making
  determinations under Rule 54(b). First, a district court must determine that it
  is dealing with a “final judgment” as to the particular claim at issue. “It must
  be a ‘judgment’ in the sense that it is a decision upon a cognizable claim for
  relief, and it must be ‘final’ in the sense that it is ‘an ultimate disposition of an
  individual claim entered in the course of a multiple claims action.’” Curtiss–
  Wright, 446 U.S. at 7 (quoting Sears, Roebuck & Co. v. Mackey, 351 U.S. 427
  (1956)). Having made a finding of finality, the court must then determine
  whether there is “any just reason for delay.” Id. at 8.
        Here, there appears to be no dispute that there has been a final
  resolution (subject to appeal, of course) of the claims concerning the ’305
  Patent. Indeed, Plaintiffs have entered into a stipulated judgment that
  Defendants did not infringe the ’305 Patent as construed in my Markman
  Opinion and Order. (See 7111 Action at DE 323)
        The parties disagree, however, as to whether there is “any just reason”
  for delaying entry of a Rule 54(b) final judgment on the ’305 claims. “This latter
  requirement, that a district court ‘must go on to determine whether there is
  any just reason for delay,’ is not merely formalistic.” Elliott v. Archdiocese of
  New York, 682 F.3d 213, 220 (3d Cir. 2012). The Third Circuit has set forth
  several factors to be considered when assessing if there is a “just reason for
  delay” under Rule 54(b):
        (1) the relationship between the adjudicated and unadjudicated claims;




                                         21
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 22 of 24 PageID: 23756



        (2) the possibility that the need for review might or might not be mooted
        by future developments in the district court;
        (3) the possibility that the reviewing court might be obliged to consider
        the same issue a second time;
        (4) the presence or absence of a claim or counterclaim which could result
        in set-off against the judgment sought to be made final;
        (5) miscellaneous factors such as delay, economic and solvency
        considerations, shortening the time of trial, frivolity of competing claims,
        expense, and the like.
  Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 203 (3d Cir. 2006) (citing
  Allis–Chalmers Corp. v. Philadelphia Elec. Co., 521 F.2d 360, 364 (3d Cir.
  1975)).
        Here I find good reason to delay entry of a final judgment as to the ’305
  Patent claims. Although the Rule 54(b) motion cites case law severing patent
  claims from antitrust claims, there is here the complicating factor of the yet-
  unadjudicated claims under the ’454 patent. I take the Defendants’ point that
  the claims are separate, but I nevertheless find as a matter of case
  management that any final judgment should at least await the resolution of all
  the patent issues.
        Factor 1, the relationship between the adjudicated and unadjudicated
  claims, counsels delay in entry of judgment. “Where the adjudicated and
  unadjudicated claims share significant similarities, such as involving the same
  parties, the same legal issues, or the same evidence, Rule 54(b) certification is
  disfavored.” Ortho-McNeil Pharm., Inc. v. Kali Labs., Inc., No. CIV A 02-5707
  DMC, 2007 WL 1814080, at *3 (D.N.J. June 20, 2007). The parties focus
  generally on the overlap between the claims concerning the ’305 Patent and the
  antitrust counterclaims. My concern is more generally with the overlap between
  the ’305 Patent, the ’454 Patent, and the antitrust claims, and what would be
  the most efficient way to resolve these issues. Certainly the parties in the
  adjudicated and unadjudicated patent claims are identical and the legal and
  factual issues, while not wholly identical, are intertwined and related. Factual
                                        22
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 23 of 24 PageID: 23757



  issues resolved under the ’305 Patent overlap with those concerning the
  remaining claim as to the ’454 Patent. My Markman Opinion and Order
  construed the bioequivalence language under claim 1 of the’454 Patent and the
  “a polyethylene oxide alone or in combination with a hydrophilic cellulosic
  polymer” language in claims 9, 10, and 11. However, the primary issues and
  defenses concerning whether DRL’s and Alvogen’s generic films infringe the
  ’454 Patent will largely overlap with the issues concerning the ’305 Patent.
        Factors 3 and 4, too, suggest that Rule 54(b) certification should be
  denied. Certification of the ’305 issues would likely result in a piecemeal appeal
  to the Federal Circuit. If the claims as to the ’305 Patent were deemed final and
  Plaintiff were to appeal, the Federal Circuit would have to evaluate the
  correctness of the basis for finding the ’305 Patent was infringed. Regardless of
  the outcome of that decision, the parties will inevitably appeal the Court’s
  decision of the issues concerning the ’454 Patent and Defendants’
  counterclaims. This second appeal would involve much of the same evidence
  and many of the same legal issues as the first appeal. It would be far more
  efficient for the Federal Circuit to review all of these issues, especially as they
  relate to the ’305 Patent and the ’454 Patent, collectively rather than in
  successive appeals that would turn largely on identical and interrelated facts.
        Factor 2 slightly favors entry of a final judgment now. This Court has
  already issued its definitive Markman opinion. Predictions are perilous, but it
  seems unlikely that resolution of additional issues concerning the ’454 Patent
  or Defendants’ antitrust claims would reach back to alter or moot the rulings
  made thus far as to the ’305 Patent.
        As to Factor 5, DRL points to the financial burden of being denied the
  present ability to collect on the outstanding bond. I understand DRL’s
  complaint that it deserves to collect on this bond (I set aside speculative issues
  concerning a bonded stay pending appeal). This financial prejudice, however,
  does not differ fundamentally from the usual course of litigation, in which a
  plaintiff must generally await final judgment to be awarded damages. I note
  also that DRL has now been allowed to bring their products to market. I
                                         23
Case 2:17-cv-07111-KM-CLW Document 413 Filed 08/24/20 Page 24 of 24 PageID: 23758



  therefore find that the financial cost of delay, though real, does not outweigh
  the procedural cost of piecemeal appeals that would depend on resolution of
  similar facts and legal issues.
           Accordingly, Defendants’ Rule 54(b) motion for entry of partial final
  judgment as to non-infringement of the ’305 Patent is denied. I will, however,
  deny this motion without prejudice to a renewed application to sever the patent
  claims from the antitrust counterclaims after the ’454 Patent claims are
  resolved.
     IV.         Conclusion
           For the reasons set forth above, Plaintiffs’ appeal of Judge Waldor’s
  December 4, 2019 Opinion and Order permitting Defendants to amend their
  answer to add counterclaims (7106 Action DE 220; 7111 Action DE 300) is
  denied.
           Aquestive’s motion to dismiss Defendants’ counterclaims (7106 Action
  DE 250; 7111 Action DE 330) is denied.
           Defendants’ motion for entry of a partial final judgment (7106 Action DE
  261; 7111 Action DE 334) is denied without prejudice.
           An appropriate order follows.
  Dated: August 24, 2020

                                           /s/ Kevin McNulty
                                           ____________________________________
                                           Kevin McNulty
                                           United States District Judge




                                           24
